DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0410203 ("Chang"). 
Regarding claim 1, Chang discloses a circuit comprising: 
a light detector (D1, Fig. 11); 
a biasing capacitor (C1, Fig. 11) having (i) a first terminal (terminal connected to node A, Fig. 11) that applies an output voltage to the light detector (paragraphs [0030]-[0031]) and (ii) a 
a voltage difference driver (reversion unit 310, Fig. 11) configured to: 
(i)	connect the second terminal to a voltage source (V1 or V2’, Fig. 11) during a first portion of a pulse period of the light detector (during the time Q4 is on, paragraph [0030]), wherein connecting the second terminal to the voltage source (V1, Fig. 11) drives the output voltage (voltage at node A, Fig. 11) to a first voltage level (V1, Fig. 11) above a biasing threshold of the light detector and thereby biasing the light detector (paragraph [0030] states that during the time Q4 is on, the photodiode is reverse biased); and 
(ii)	disconnect the second terminal from the voltage source (V1, Fig. 11) during a second portion of the pulse period (during the time Q4 is off, paragraph [0030]), wherein disconnecting the second terminal from the voltage source (V1, Fig. 11) causes the output voltage to reach a second voltage level (V2’, Fig. 11) below the biasing threshold of the light detector and thereby debiasing the light detector (paragraph [0030], with disconnection of voltage source V1, the photodiode is no longer reverse-biased).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of U.S. Patent Publication No. 2021/0209326 ("Cao"). 
Regarding claim 2, Chang discloses the circuit of claim 1, wherein the voltage difference driver (reversion unit 310, Fig. 11) comprises a first transistor (Q4, Fig. 11) and a second transistor (Q5, Fig. 11), wherein the voltage difference driver is configured to connect the second terminal to the voltage source (V1, Fig. 11) and disconnect the second terminal from the voltage source using the first transistor (Q4, Fig. 11), and wherein, during the second portion of the pulse period (during the time Q4 is off, paragraph [0030]), the voltage difference driver is configured to connect the second terminal to [V2’, Fig. 11] using the second transistor (Q5, Fig. 11).
Chang does not explicitly disclose that the second transistor connects the second terminal to ground. 
However, Cao discloses a transistor (T1, Fig. 6) that connects to ground (GND, Fig. 6) so that the photosensitive element is forward-biased (paragraph [0071]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to select ground as the voltage for the cathode of the photosensitive element as disclosed by Cao as the V2’ voltage in the device of Chang in order to ensure that the light detector is forward-biased.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of U.S. Patent Publication No. 2019/0310375 ("Finkelstein").
Regarding claim 3, Chang discloses the circuit of claim 1, but does not disclose that the light detector is a silicon photomultiplier (SiPM).

It would have been obvious to one of ordinary skill in the art before the effective filing date to operate the photodiodes in Geiger mode and create a silicon photomultiplier as disclosed by Finkelstein in the device of Chang in order to increase the photon counting capability and sensitivity of the photodiode as taught, known, and predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Official Notice.
Regarding claim 6, Chang discloses the circuit of claim 1, but does not explicitly disclose that the second voltage level is greater than half of the biasing threshold of the light detector.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to choose a desired voltage level, such as greater than half of the biasing threshold, for biasing a light detector in order to ensure the detector operates in the desired way depending on the application, such as in this case, ensuring a the detector is in the Geiger mode region.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of U.S. Patent Publication No. 2020/0127565 ("Liang"). 
Regarding claim 7, Chang discloses the circuit of claim 6, but does not explicitly disclose that the second voltage level is about 40 V and the first voltage level is about 50 V.

It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to choose a desired voltage level, such as 40V or 50V, for biasing a light detector as disclosed by Chang in order to maximize the detector’s detectors sensitivity depending on the desired application.
Allowable Subject Matter
Claims 13-20 are allowed. Claims 4-5, and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention and methods as claimed, specifically in combination with:  a buck or boost converter configured to charge the capacitor to a second voltage level by way of the first terminal of the capacitor, wherein the second voltage level is a non-zero voltage, and the method of determining the background light level during a first period, using the voltage difference driver to debias the light detector concurrently with emitting the light pulse during a second period, and using the voltage difference driver to bias the light detector following the light pulse during a third period is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2003/0210917 ("Stewart") discloses a power supply circuit for an avalanche photodiode that includes a boost converter, see Fig. 6, paragraph [0043], but does not include a voltage difference driver comprising two transistors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878